DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kori et al. (JP 2003-113326).  An English machine translation was used for citation.
Regarding claim 1:  Kori et al. (JP ‘326) discloses biodegradable resins containing layered silicate [0001], wherein Example 3 [Ex. 3; 0065 Table 1, Ex. 3] contains 92.7 parts polybutylene succinate [0051] and 7.7 parts powder C-1 [0057] (methacryloxypropyltrimethoxysilane modified montmorillonite [0036, 0055; 0057]) [Ex. 3; 0065 Table 1, Ex. 3].  Kori et al. (JP ‘326) discloses extruding the polybutylene succinate resin and treated powder C-1 into a strand, pelletizing, and hot pressing the pellets into a plate [0065].  Kori et al. (JP ‘326) discloses 0.1 to 50 parts of the layered silicate per 100 parts resin [0046; 0077].
Kori et al. (JP ‘326) does not disclose Ex. 3 containing 10-35 wt% of powder C-1.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while Ex. 3 does not contain 10-35 wt% powder C-1, one having skill in the art would have found it obvious to have prepared a composition containing 10-35 wt% powder C-1, as Kori et al. (JP ‘326) discloses 0.1 to 50 parts of the layered silicate {ex. C-1} per 100 parts resin {ex. polybutylene succinate} [0077]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding claim 2:  Kori et al. (JP ‘326) discloses the montmorillonite has a large shape anisotropic effect [0013-0014; Fig. 1].
Kori et al. (JP ‘326) does not specifically disclose an aspect ratio of 1 to 15.  However, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04].  Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].
Regarding claims 6-7:  Kori et al. (JP ‘326) discloses the basic claimed article [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. a notched impact strength according to DIN EN 179-1/1 eU:2000 of greater than 6 kJ/m2 [instant claim 6]; an elastic modulus according to ISO 527-3:2003 of greater than 1300 MPa [instant claim 7], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 8:  Kori et al. (JP ‘326) discloses vinyltrimethoxysilane as the silane coupling agent [0036].
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kori et al. (JP 2003-113326) {English machine translation} as applied to claim 1 above, and further in view of Lehenmeier et al. (WO 2015/169660).  Lehenmeier et al. (US 9,914,831) was used as the English equivalent of Lehenmeier et al. (WO 2015/169660).
Regarding claim 3:  Kori et al. (JP ‘326) discloses the basic claimed article [as set forth above with respect to claim 1]; wherein Kori et al. (JP ‘326) discloses layered silicates [0012].
Kori et al. (JP ‘326) does not disclose kaolin.  However, Lehenmeier et al. (US ‘831) discloses injection molded articles containing biodegradable polyesters and mineral fillers [abstract], wherein Lehenmeier et al. (US ‘831) discloses kaolin and montmorillonite as mineral filler [6:39-47].  Kori et al. (JP ‘326) and Lehenmeier et al. (US ‘831) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of injection molded articles containing biodegradable polyesters and mineral fillers.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined kaolin, as taught by Lehenmeier et al. (US ‘831) in the invention of Kori et al. (JP ‘326), and would have been motivated to do so since Lehenmeier et al. (US ‘831) suggests kaolin and montmorillonite as equivalent mineral fillers [6:39-47] [see also MPEP 2144.06].
Regarding claim 4:  Kori et al. (JP ‘326) discloses the basic claimed article [as set forth above with respect to claim 1]; wherein Kori et al. (JP ‘326) discloses polylactic acid [0044].
Kori et al. (JP ‘326) does not specifically 10-25 wt% polylactic acid.  However, Lehenmeier et al. (US ‘831) discloses injection molded articles containing biodegradable polyesters, mineral fillers and 15-24 wt% polylactic acid [abstract].  Kori et al. (JP ‘326) and Lehenmeier et al. (US ‘831) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of injection molded articles containing biodegradable polyesters and mineral fillers.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 15-24 wt% polylactic acid, as taught by Lehenmeier et al. (US ‘831) in the invention of Kori et al. (JP ‘326), and would have been motivated to do so since Lehenmeier et al. (US ‘831) suggests 15-24 wt% polylactic acid as a rigid component [abstract; 6:10-38].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-9 of copending Application No. 16/639294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed molded article of Application No. 16/639294 substantially overlaps in scope with the instant claimed article.  While Application No. 16/639294 does not claim the polyester i) in claim 1 as the biodegradable aliphatic polyester of claim 2 comprising i-In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. The rejection of claims based upon Kori et al. (JP 2003-113326) is maintained.
Kori et al. (JP ‘326) was relied on for disclosing Example 3 [Ex. 3; 0065 Table 1, Ex. 3] contains 92.7 parts polybutylene succinate [0051] and 7.7 parts powder C-1 [0057] (methacryloxypropyltrimethoxysilane modified montmorillonite [0036, 0055; 0057]) [Ex. 3; 0065 Table 1, Ex. 3].  Kori et al. (JP ‘326) discloses extruding the polybutylene succinate resin and treated powder C-1 into a strand, pelletizing, and hot pressing the pellets into a plate [0065].  Kori et al. (JP ‘326) discloses 0.1 to 50 parts of the layered silicate per 100 parts resin [0046; 0077].
While Kori et al. (JP ‘326) discloses extruding the polybutylene succinate resin and treated powder C-1 into a strand, pelletizing, and hot pressing the pellets into a plate [0065], and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Kori et al. (JP ‘326) does not disclose Ex. 3 containing 10-35 wt% of powder C-1.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].  Additionally, while Ex. 3 does not contain 10-35 wt% powder C-1, one having skill in the art would have found it obvious to have prepared a composition containing 10-35 wt% powder C-1, as Kori et al. (JP ‘326) discloses 0.1 to 50 parts of the layered silicate {ex. C-1} per 100 parts resin {ex. polybutylene succinate} [0077]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
While the examples listed in Table 1 appear to provide unexpected results with respect to notched impact resistance, modulus of elasticity and heat distortion resistance, however, the examples employed in Table 1 represent specific compositions and are not commensurate in scope with the breadth of compositions included in claim 1.  It is unclear if 70 wt%, 80 wt% and 90 wt% of polybutylene succinate and (i-1) and 30 wt%, 20 wt% and 10 wt% of modified kaolin, respectively, provide the unexpected results, or if 30-90 wt% of a biodegradable polyester i) and 10 to 35 wt% of methacryloylsilane or vinylsilane modified kaolin, muscovite, montmorillonite, talc, and/or wollastonite yield comparable results.  
In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972)].
Additionally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) [see MPEP 716.02(d)].  See also In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972).  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) [See MPEP 716.02(d)].
Kori et al. (JP ‘326) discloses the montmorillonite has a large shape anisotropic effect [0013-0014; Fig. 1], and an aspect ratio of about 20 to 200 [0011].  The term about 20 allows for aspect ratios slightly lower than 20.  While Kori et al. (JP ‘326) does not specifically disclose an aspect ratio of 1 to 15, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04].  Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].
As Kori et al. (JP ‘326) discloses an article substantially identical to the claimed article, the examiner maintains the position that the claimed effects and physical properties, i.e. a notched impact strength according to DIN EN 179-1/1 eU:2000 of greater than 6 kJ/m2 [instant claim 6]; an elastic modulus according to ISO 527-3:2003 of greater than 1300 MPa [instant claim 7], would implicitly be achieved by a composition with all the claimed ingredients.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). [See MPEP 2112].  Evidence {data} would need to be provided showing the composition disclosed by Kori et al. (JP ‘326) does not necessarily or inherently possess the characteristics of the claimed product.
The nonstatutory double patenting rejection over copending Application No. 16/639294 is maintained {see above; no terminal disclaimer filed}.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767